 Fill in this information to identify the case:

 Debtor name            L. G. Steck Memorial Clinic, P.S.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF WASHINGTON

 Case number (if known)               19-43334
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           864,681.75

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           864,681.75


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,225,344.02


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           737,557.38

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        4,738,580.41


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,701,481.81




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy



               Case 19-43334-MJH                                     Doc 67                Filed 12/03/19                         Ent. 12/03/19 14:12:20                           Pg. 1 of 36
 Fill in this information to identify the case:

 Debtor name          L. G. Steck Memorial Clinic, P.S.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)         19-43334
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                $300.00


 2.         Cash on hand                                                                                                                             $14,168.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                                                                            General Checking
            3.1.     Security State Bank                                    Account                          8770                                             $0.00




            3.2.     Security State Bank                                    Payroll Account                  7070                                             $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $14,468.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67       Filed 12/03/19       Ent. 12/03/19 14:12:20                  Pg. 2 of 36
 Debtor            L. G. Steck Memorial Clinic, P.S.                                              Case number (If known) 19-43334
                   Name




            7.1.     Advanced Fee Deposit held by Bush Kornfeld LLP                                                                              $2,747.50




            7.2.     City of Chehalis                                                                                                                $25.00




            7.3.     City of Centralia                                                                                                           $2,800.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                 $5,572.50
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           497,089.80   -                                   0.00 = ....                  $497,089.80
                                              face amount                           doubtful or uncollectible accounts




            11b. Over 90 days old:                              190,683.07   -                                  0.00 =....                    $190,683.07
                                              face amount                           doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                              $687,772.87
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used     Current value of
                                                      physical inventory         debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67       Filed 12/03/19            Ent. 12/03/19 14:12:20             Pg. 3 of 36
 Debtor         L. G. Steck Memorial Clinic, P.S.                                                Case number (If known) 19-43334
                Name



 22.       Other inventory or supplies
           Medical Supplies                                                              $75,213.00     Recent cost                          $75,213.00



 23.       Total of Part 5.                                                                                                              $75,213.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           See attached list                                                              Unknown                                            $35,900.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           24 desktop, 49 monitors, leased phone system
           12 laptops                                                                     Unknown       Comparable sale                        $5,435.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                 $41,335.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67          Filed 12/03/19        Ent. 12/03/19 14:12:20           Pg. 4 of 36
 Debtor         L. G. Steck Memorial Clinic, P.S.                                             Case number (If known) 19-43334
                Name

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            GI Chair, 2 EKG Machines, ultra sound
            machine, 18 exam tables, 2 IV poles, 6 digital
            scales, 1 infant scales, treadmill; 5 metal carts                          Unknown                                            $15,080.00




 51.        Total of Part 8.                                                                                                          $15,080.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67       Filed 12/03/19        Ent. 12/03/19 14:12:20           Pg. 5 of 36
 Debtor         L. G. Steck Memorial Clinic, P.S.                                            Case number (If known) 19-43334
                Name

            steckmedical.com                                                                $0.00    Comparable sale                             $0.00



 62.        Licenses, franchises, and royalties
            Rural Health Clinic Certification                                               $0.00    N/A                                         $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            New York Life. Life Insurance Policy for Dr. Harley
            Miller. Policy #xxx7188. Death Benefit level of $300,000.
            Cash Value of $31,345.65 as of 10/12/2019. Cash
            Surrender Value of $24,148.80 as of 10/12/2019. Cash
            Surrender Value used.                                                                                                        $24,148.80


            Midland National Life. Life Insurance Policy for Dr.
            Harley Miller w/ death benefit of $100,000. Policy
            #xxxx6904. Ending account value of $4,731.58 as of
            11/01/2017. Ending net cash surrender value of
            $1,091.58 as of 11/1/2017. Ending net cash surrender
            value used.                                                                                                                    $1,091.58




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67       Filed 12/03/19       Ent. 12/03/19 14:12:20         Pg. 6 of 36
 Debtor         L. G. Steck Memorial Clinic, P.S.                                            Case number (If known) 19-43334
                Name

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Potential claims against Athenahealth for inadequate
           billing services                                                                                                           Unknown
           Nature of claim
           Amount requested                                              $0.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                      $25,240.38
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67       Filed 12/03/19       Ent. 12/03/19 14:12:20         Pg. 7 of 36
 Debtor          L. G. Steck Memorial Clinic, P.S.                                                                   Case number (If known) 19-43334
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $14,468.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $5,572.50

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $687,772.87

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $75,213.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $41,335.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $15,080.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $25,240.38

 91. Total. Add lines 80 through 90 for each column                                                            $864,681.75           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $864,681.75




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



               Case 19-43334-MJH                             Doc 67              Filed 12/03/19                   Ent. 12/03/19 14:12:20                 Pg. 8 of 36
 Fill in this information to identify the case:

 Debtor name         L. G. Steck Memorial Clinic, P.S.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)          19-43334
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $320,162.38          $320,162.38
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operati                             Contingent
           PO Box 7346                                                Unliquidated
           Philadelphia, PA 19101-7346                                Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $66,460.31          $66,460.31
           WA Dept of L&I                                            Check all that apply.
           Collections                                                Contingent
           POB 44171                                                  Unliquidated
           Olympia, WA 98504                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 307,3200                  Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   37479                               Best Case Bankruptcy



              Case 19-43334-MJH                          Doc 67             Filed 12/03/19                  Ent. 12/03/19 14:12:20          Pg. 9 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                               Case number (if known)          19-43334
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $36,055.15    $36,055.15
           WA Dept of Revenue                                        Check all that apply.
           POB 47476                                                  Contingent
           Olympia, WA 98504                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $314,879.54     $314,879.54
           WA State Employment Security                              Check all that apply.
           PO Box 34949                                               Contingent
           Seattle, WA 98124-1949                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 5214                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $808.20
           Accent                                                                   Contingent
           PO Box 952366                                                            Unliquidated
           Saint Louis, MO 63195-2366                                               Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $198,839.52
           Aetna Health, Inc.                                                       Contingent
           POB 415615                                                               Unliquidated
           Boston, MA 02241-5615                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Health Insurance
           Last 4 digits of account number      1EBS
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $101.40
           AFLAC                                                                    Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred                                                Disputed
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67             Filed 12/03/19                  Ent. 12/03/19 14:12:20                        Pg. 10 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,841.96
          Airgas USA LLC                                                      Contingent
          PO Box 102289                                                       Unliquidated
          Pasadena, CA 91189-2289                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2116
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,674.14
          Alarm Center                                                        Contingent
          dba Custom Security System                                          Unliquidated
          Dept LA 21655                                                       Disputed
          Pasadena, CA 91185-1655
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,175.48
          Alarm Center /SBD                                                   Contingent
          dba Customer Security Systems                                       Unliquidated
          POB 3407                                                            Disputed
          Lacey, WA 98509-3407
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5098                         Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $875.00
          American Academy of Family Phy                                      Contingent
          PO Box 419662                                                       Unliquidated
          Kansas City, MO 64141-6662                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $50.12
          American Postal Workers Union                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $310.91
          Amerisafe Inc.                                                      Contingent
          3006 29th Ave SW                                                    Unliquidated
          Olympia, WA 98512                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $431.72
          Antman Pest Control                                                 Contingent
          1121 Harrison Ave PMB 138                                           Unliquidated
          Centralia, WA 98531                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 11 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $49,350.67
          Athenahealth, Inc                                                   Contingent
          PO Box 415615                                                       Unliquidated
          Boston, MA 02241-5615                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $53.00
          Aya Healthcare                                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20,487.19
          Bean Gentry Wheeler Peternell                                       Contingent
          910 Lakeridge Way SW                                                Unliquidated
          Olympia, WA 98502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,051.68
          Business Health Trust                                               Contingent
          PO Box 6                                                            Unliquidated
          Mukilteo, WA 98275                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,701.96
          Cahaba GBA                                                          Contingent
          PO Box 11465                                                        Unliquidated
          Birmingham, AL 35202-6724                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $24.24
          Cement Masons & Plasterers Tru                                      Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $238.00
          Cenex/CHS, Inc                                                      Contingent
          153 NW State Ave                                                    Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 12 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $17,460.16
          Charles Strub                                                       Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $419.51
          Cigna                                                               Contingent
          1000 Great West Drive                                               Unliquidated
          Kennett, MO 63857-3749                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,097.70
          Cintas                                                              Contingent
          POB 650838                                                          Unliquidated
          Dallas, TX 75265                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $708.03
          City of Centralia                                                   Contingent
          Utility Billing                                                     Unliquidated
          POB 1259                                                            Disputed
          Centralia, WA 98531
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $695.34
          City of Chehalis                                                    Contingent
          2007 NE Kresky Ave                                                  Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6001
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $207.59
          City of Chehalis                                                    Contingent
          2007 NE KResky Ave                                                  Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6000
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $319.11
          City Sanitary                                                       Contingent
          POB 51006                                                           Unliquidated
          Los Angeles, CA 90051-5306                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 13 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $65.32
          CMI, Inc                                                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,047.45
          CMX Medical Imaging                                                 Contingent
          PO Box 58088                                                        Unliquidated
          Seattle, WA 98138-1088                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $23,749.70
          Colvin + Hallett                                                    Contingent
          719 2nd Ave. Ste 1450                                               Unliquidated
          Seattle, WA 98104                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $35.94
          Confluence Health                                                   Contingent
          PO Box 810                                                          Unliquidated
          Wenatchee, WA 98807-0810                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $222.63
          Control Solutions, Inc.                                             Contingent
          35851 Industrial Way Ste D                                          Unliquidated
          Saint Helens, OR 97051                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $14,690.79
          Craft 3                                                             Contingent
          42 7th St. Ste 100                                                  Unliquidated
          Astoria, OR 97103                                                   Disputed
          Date(s) debt was incurred      05-09-2011                          Basis for the claim:
          Last 4 digits of account number    4640
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,818.45
          Delta Dental of WA                                                  Contingent
          PO Box 84885                                                        Unliquidated
          Seattle, WA 98124-6185                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 14 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $204.08
          Deluxe                                                              Contingent
          POB 742572                                                          Unliquidated
          Cincinnati, OH 45274-2572                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $106.00
          Dept of Ecology                                                     Contingent
          State of Washington                                                 Unliquidated
          PO Box 34050                                                        Disputed
          Seattle, WA 98124-1050
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $20.00
          Deseret Mutual                                                      Contingent
          PO Box 45530                                                        Unliquidated
          Salt Lake City, UT 84145                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $5.67
          Dex Media                                                           Contingent
          PO Box 79167                                                        Unliquidated
          Phoenix, AZ 85062-9167                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $108.20
          DJ's Plumbing, LLC                                                  Contingent
          2619 Foron Road                                                     Unliquidated
          Centralia, WA 98531                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $5.00
          Drug Enforcement Administratio                                      Contingent
          ATTN: Registration Section/ODR                                      Unliquidated
          PO Box 2639                                                         Disputed
          Springfield, VA 22152-2639
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $215.00
          Drug Free Business                                                  Contingent
          18912 North Creek Pkwy                                              Unliquidated
          Suite 202                                                           Disputed
          Bothell, WA 98011-5769
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 15 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $46,478.90
          DSHS Office of Financial Recov                                      Contingent
          POB 9501                                                            Unliquidated
          Olympia, WA 98507                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1725
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $400.00
          DSS Research                                                        Contingent
          4150 International Pl. #900                                         Unliquidated
          Fort Worth, TX 76109                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,213.67
          Empire Office Equip 612                                             Contingent
          8300 28th Court NE                                                  Unliquidated
          Suite 100                                                           Disputed
          Olympia, WA 98516
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $88,083.41
          eRep Inc                                                            Contingent
          17116 NE Sandy Blvd                                                 Unliquidated
          Portland, OR 97230                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,785.70
          Eric Owen - V                                                       Contingent
          282 Russell Rd                                                      Unliquidated
          Winlock, WA 98596                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $130.92
          ESCO Pacific Signs                                                  Contingent
          627 NW Middle Street                                                Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $63.67
          Eucon Health Plan                                                   Contingent
          PO Box 7186                                                         Unliquidated
          Boise, ID 83707                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 16 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $184.51
          FedEx Revenue Recovery Dept                                         Contingent
          POB 94515                                                           Unliquidated
          Palatine, IL 60094-4515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       9660
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,914.90
          First Bankcard                                                      Contingent
          POBG 3331                                                           Unliquidated
          Omaha, NE 68103-0331                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number       2658
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $700.00
          Frontline Solutions, LLC                                            Contingent
          15605 Main St. #                                                    Unliquidated
          Sumner, WA 98390                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $232.11
          GB Collects                                                         Contingent
          Healthnet OR                                                        Unliquidated
          145 Bradford Dr.                                                    Disputed
          West Berlin, NJ 08091-9269
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $174.03
          GE Healthcare Financial Servic                                      Contingent
          POB 641419                                                          Unliquidated
          Pittsburgh, PA 15264-1419                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,536.00
          Genworth Life and Annuity                                           Contingent
          PO Box 79225                                                        Unliquidated
          Baltimore, MD 21279-0225                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,428.80
          GlaxcoSmithKline                                                    Contingent
          PO Box 740415                                                       Unliquidated
          Atlanta, GA 30374-0415                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 9 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 17 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,072.33
          Graphic Control                                                     Contingent
          PO Box 1271                                                         Unliquidated
          Buffalo, NY 14240                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $30.35
          Group Health                                                        Contingent
          PO Box 34585                                                        Unliquidated
          Seattle, WA 98124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,370.10
          Hacker & Willig, Inc. PS                                            Contingent
          520 Pike Street                                                     Unliquidated
          Suite 2500                                                          Disputed
          Seattle, WA 98101-1385
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,700,000.00
          Harley Miller, MD                                                   Contingent
          161 Roberts Dr                                                      Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $18,907.31
          Hawks Prairie Professional Ctr                                      Contingent
          4405 7th Avenue SE                                                  Unliquidated
          Suite 301                                                           Disputed
          Lacey, WA 98503
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $105.27
          Healthcare Management Admin                                         Contingent
          PO Box 85016                                                        Unliquidated
          Bellevue, WA 98015-5016                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $300.00
          Healthfinch, Inc                                                    Contingent
          8517 Excelsior Dr. Ste 403                                          Unliquidated
          Madison, WI 53717                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 10 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 18 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $85.14
          Healthnet Of AZ Claims Refund                                       Contingent
          PO Box 749801                                                       Unliquidated
          Los Angeles, CA 90074-9801                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,259.86
          Heritage Financial Services, I                                      Contingent
          PO Box 5611                                                         Unliquidated
          Lacey, WA 98509-5611                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,097.61
          Information Development                                             Contingent
          PO Box 62                                                           Unliquidated
          Adna, WA 98522                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,293.26
          Inland Imaging PS                                                   Contingent
          801 S Stevens St                                                    Unliquidated
          Spokane, WA 99204                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,105.80
          Intalere/Amerinet                                                   Contingent
          500 Commonwealth Drive                                              Unliquidated
          Warrendale, PA 15086                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,560.01
          Interpath Laboratory                                                Contingent
          2460 SW Perkins Avenue                                              Unliquidated
          Pendleton, OR 97801                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,557.19
          IPFS Corporation                                                    Contingent
          PO Box 100391                                                       Unliquidated
          Pasadena, CA 91189-0391                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 11 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 19 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,967.27
          Jody Fadness                                                        Contingent
          103 Newaukum Golf Dr                                                Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,382.13
          Joseph A McIntosh PS                                                Contingent
          719 Second Ave                                                      Unliquidated
          Suite 1450                                                          Disputed
          Seattle, WA 98104
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $54,061.01
          Kaiser Foundation Health Plan                                       Contingent
          PO Box 745899                                                       Unliquidated
          Los Angeles, CA 90074-5899                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $28,147.28
          Kibble & Prentice, a USI Co                                         Contingent
          PO Box 62949                                                        Unliquidated
          Virginia Beach, VA 23466                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,073.02
          Knutson Trolson & Fargher                                           Contingent
          3819 100th St SW, Ste 5A                                            Unliquidated
          Lakewood, WA 98499-4488                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $94.50
          LabCorp                                                             Contingent
          POB 12140                                                           Unliquidated
          Burlington, NC 27216-2140                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8985
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $210.90
          Lafromboise Communications                                          Contingent
          321 N Pearl St                                                      Unliquidated
          Centralia, WA 98531                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1636
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 12 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 20 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $81.90
          Landauer, Inc                                                       Contingent
          PO Box 809051                                                       Unliquidated
          Chicago, IL 60680-9051                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,432.38
          LECO Supply                                                         Contingent
          1970 S. Market Blvd                                                 Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $383.08
          Lemay - Lewis County Refuse                                         Contingent
          POB 51006                                                           Unliquidated
          Los Angeles, CA 90051-5306                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $261.00
          Lewis County Auditor                                                Contingent
          POB 29                                                              Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $256.42
          Lewis County PUD EBMS                                               Contingent
          Claims Dept                                                         Unliquidated
          POB 21367                                                           Disputed
          Chehalis, WA 98532
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,624.42
          Lewis County Treasurer                                              Contingent
          Attn: Laura                                                         Unliquidated
          PO Box 509                                                          Disputed
          Chehalis, WA 98532
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       0010                         Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $772.17
          Lewis County Treasurer                                              Contingent
          POB 509                                                             Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3008
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 21 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $510.58
          Littlefield, Fanning, & Co                                          Contingent
          1411 State Ave NE                                                   Unliquidated
          Suite 200                                                           Disputed
          Olympia, WA 98506-4456
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,294.58
          Mail Finance                                                        Contingent
          Dept 3682                                                           Unliquidated
          PO Box 123682                                                       Disputed
          Dallas, TX 75312-3682
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $86.23
          Mail Handlers Benefit Plan                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $72,495.96
          Marlene Black                                                       Contingent
          1535 Colonial Ct SW                                                 Unliquidated
          Olympia, WA 98512                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $25,217.14
          McKesson Medical-Surgical                                           Contingent
          9954 Mayland Dr. Ste 4000                                           Unliquidated
          Henrico, VA 23233                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0573
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $320.00
          MD Commerce                                                         Contingent
          POB 11009                                                           Unliquidated
          Olympia, WA 98508-1009                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $1,568,153.14
          Medical Building Partnership                                        Contingent
          1299 Bishop Rd                                                      Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid rent to affiliate
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 14 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 22 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,419.38
          Medtronic                                                           Contingent
          Diabetes Group                                                      Unliquidated
          18000 Devonshire St.                                                Disputed
          Northridge, CA 91325-1219
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       2035                         Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $64.79
          Meridian Resource Co                                                Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $63.67
          Meritain Health                                                     Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,385.26
          Micheal Eickerman                                                   Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $288.94
          MODA Health                                                         Contingent
          601 SW 2nd Ave                                                      Unliquidated
          Portland, OR 97204                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $57.00
          Mohawk Industries                                                   Contingent
          223 Downie Rd                                                       Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,238.20
          Mony                                                                Contingent
          1 Park Place                                                        Unliquidated
          300 S State St, Suite 250                                           Disputed
          Syracuse, NY 13202-2041
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 15 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 23 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $35.65
          Moss-Adams LLP                                                      Contingent
          PO Box 101822                                                       Unliquidated
          Pasadena, CA 91189-1822                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $51.66
          Mutual of Omaha                                                     Contingent
          Claims Department                                                   Unliquidated
          Mutual of Omaha Plaza                                               Disputed
          Omaha, NE 68175
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,800.00
          NAI Puget Sound Properties
          David B. Douglas                                                    Contingent
          600 108th Avenue NE                                                 Unliquidated
          Suite 340                                                           Disputed
          Bellevue, WA 98004
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $143.35
          NEA Alaska Health Plan                                              Contingent
          EBMS-c/o Public Ed Health                                           Unliquidated
          PO Box 21367                                                        Disputed
          Billings, MT 59104-1367
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,159.06
          Neopost Northwest                                                   Contingent
          Dept 3689                                                           Unliquidated
          PO Box 123689                                                       Disputed
          Dallas, TX 75312-3689
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $292.68
          NESG                                                                Contingent
          POB 39617                                                           Unliquidated
          Lakewood, WA 98496                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,557.00
          Norcal Mutual                                                       Contingent
          PO Box 398054                                                       Unliquidated
          San Francisco, CA 94139-8054                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 24 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,616.52
          Noridian Medicare JF Part B                                         Contingent
          PO Box 511359                                                       Unliquidated
          Los Angeles, CA 90051-7914                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $85.59
          Northwest Ironworkers Health                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $591.63
          Olympus                                                             Contingent
          POB 120600                                                          Unliquidated
          Dept 0600                                                           Disputed
          Dallas, TX 75312-0600
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $34.20
          Operating Engineers Local 302                                       Contingent
          PO Box 34684                                                        Unliquidated
          Seattle, WA 98124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $66.00
          Pacific Medical Inc.                                                Contingent
          POB 149                                                             Unliquidated
          Tracy, CA 95378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       6712
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,900.83
          PacLab 5426                                                         Contingent
          PO Box 2720                                                         Unliquidated
          Spokane, WA 99220-4002                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $348.60
          Palmetto GBA LLC                                                    Contingent
          Medicare Finance M/C AG-260                                         Unliquidated
          _)B 100277                                                          Disputed
          Columbia, SC 29202-3277
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 17 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 25 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $594.30
          PAML                                                                Contingent
          611 N Iron Bridge Way                                               Unliquidated
          Spokane, WA 98202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $232.14
          PEMCO                                                               Contingent
          POB 778                                                             Unliquidated
          Seattle, WA 98111-0778                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $92,036.56
          PNC Aetna                                                           Contingent
          POB 804735                                                          Unliquidated
          Itasca, IL 60143                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $811.00
          Premera Blue Cross                                                  Contingent
          Finance Dept                                                        Unliquidated
          PO Box 327                                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $350.00
          Premier Broadcasters, Inc.                                          Contingent
          1133 Kresky Rd                                                      Unliquidated
          Centralia, WA 98531                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $168.34
          Principal Life Insurance                                            Contingent
          POB 10372                                                           Unliquidated
          Des Moines, IA 50306-0372                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $609.72
          Providence Health Plan                                              Contingent
          Overpayment Recovery Dept                                           Unliquidated
          POB 6456                                                            Disputed
          Portland, OR 97228-6456
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 18 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 26 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $60.50
          Psychemedics Corporation                                            Contingent
          289 Great Rd Ste 200                                                Unliquidated
          Acton, MA 01720                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       8572
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,800.00
          Puget Sound Properties                                              Contingent
          1201 Pacific Ave                                                    Unliquidated
          Suite 1703                                                          Disputed
          Tacoma, WA 98402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $51,305.92
          Quality Systems Inc                                                 Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $211.40
          Quest Diagnostics                                                   Contingent
          POB 912400                                                          Unliquidated
          Pasadena, CA 91110-2400                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2401
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20,000.00
          Rachel Miller                                                       Contingent
          2114 Main St. 100-261                                               Unliquidated
          Vancouver, WA 98660                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $24,368.52
          Rainier Connect                                                     Contingent
          PO Box 34540                                                        Unliquidated
          Seattle, WA 98124                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Phone/Internet service
          Last 4 digits of account number       2891
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $154.00
          Ramirez Reforestation                                               Contingent
          POB 1412                                                            Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 19 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 27 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,292.94
          Recall Secure Destruction Serv                                      Contingent
          015311 Collections Center Dr                                        Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $99.84
          Regence Blue Shield                                                 Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,134.63
          Scientific Suppy & Eqpt                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Sedgwick CMS                                                        Contingent
          PO Box 14518                                                        Unliquidated
          Lexington, KY 40512-4518                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,016.68
          Shred-It                                                            Contingent
          23166 Network Place                                                 Unliquidated
          Chicago, IL 60673-1252                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,423.57
          Skyline Pump & Machine                                              Contingent
          POB 780                                                             Unliquidated
          Napavine, WA 98565                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $105.03
          Sound Health & Wellness                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 20 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 28 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $262.64
          SPOK, Inc.                                                          Contingent
          POB 941565                                                          Unliquidated
          Plano, TX 75094                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0283
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $56.45
          Stericycle                                                          Contingent
          PO Box 6578                                                         Unliquidated
          Carol Stream, IL 60197-6578                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $69,665.08
          Sterling Nat'l Bank/Element                                         Contingent
          655 Business Ceter Drive                                            Unliquidated
          Suite 250                                                           Disputed
          Horsham, PA 19044
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $80,834.80
          Sterling National Bank 4-005                                        Contingent
          500 7th Ave                                                         Unliquidated
          3rd Floor                                                           Disputed
          New York, NY 10018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $20,000.00
          Tara Miller                                                         Contingent
          2916 Misty Mounty Road                                              Unliquidated
          Eagle River, AK 99577                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,467.00
          Toledo Tel                                                          Contingent
          183 Plomondon Rd                                                    Unliquidated
          Toledo, WA 98591                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $42,941.46
          Toshiba American 1981                                               Contingent
          9218 Roosevelt Way NE                                               Unliquidated
          Seattle, WA 98115                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 21 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 29 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $11,262.34
          TotalFunds by Hasler                                                Contingent
          PO Box 6813                                                         Unliquidated
          Carol Stream, IL 60197-6813                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1189
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $14,789.89
          Travelers Insurance                                                 Contingent
          PO Box 660317                                                       Unliquidated
          Dallas, TX 75266-0317                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $0.00
          Travis Stovall LLC                                                  Contingent
          773 NW 13th St. STe 416
          Gresham, OR 97030
                                                                              Unliquidated
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $121.85
          Tribal First                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $183.95
          TriCare                                                             Contingent
          POB 7889                                                            Unliquidated
          Madison, WI 53707                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $63.92
          UMTA Trust                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $121.02
          United Healthcare Medicare Sol                                      Contingent
          Johnson & Rountree Premium                                          Unliquidated
          PO Box 301599                                                       Disputed
          Dallas, TX 75303-1599
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 22 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 30 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,560.74
          Unum Life                                                           Contingent
          PO Box 406990                                                       Unliquidated
          Atlanta, GA 30384-6990                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,830.00
          USI Insurance Services NW                                           Contingent
          PO BOX 62949                                                        Unliquidated
          Virginia Beach, VA 23466                                            Disputed
          Date(s) debt was incurred 6/2019
                                                                             Basis for the claim:    Insurance Coverage
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,496.00
          Vander Stoep, Remund, Blinks                                        Contingent
          POB 867                                                             Unliquidated
          Chehalis, WA 98532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $54.00
          Washington Dept of Ecology                                          Contingent
          POIB34050                                                           Unliquidated
          Seattle, WA 98124-1050                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       5214
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $22.60
          Washington Teamsters                                                Contingent
          2323 Eastlake Ave E                                                 Unliquidated
          Seattle, WA 98102-3305                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $75.00
          Washington Tractor                                                  Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $162,710.00
          William Williard MD                                                 Contingent
          59 Awaiku St                                                        Unliquidated
          Lahaina, HI 96761                                                   Disputed
          Date(s) debt was incurred      3/1/2016
                                                                             Basis for the claim:    Promissory Note
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 23 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 31 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                       Case number (if known)            19-43334
              Name

 3.151     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,320.55
           Woodland Estates Retirement Ct                                     Contingent
                                                                              Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.152     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $653.20
           WOW Technologies, Inc.                                             Contingent
           12201 Tukwila Int Blvd                                             Unliquidated
           Suite 100                                                          Disputed
           Seattle, WA 98168
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       AEtna
           151 Farmington Ave                                                                         Line     3.2
           Hartford, CT 06156
                                                                                                            Not listed. Explain

 4.2       Airgas
           PO Box 102289                                                                              Line     3.4
           Pasadena, CA 91189-2289
                                                                                                            Not listed. Explain

 4.3       Airgas USA, LLC
           POB 93500                                                                                  Line     3.4
           Long Beach, CA 90809-3500
                                                                                                            Not listed. Explain

 4.4       Cigna Health Care
           Attn: Cor Team                                                                             Line     3.19
           PO Box 188012
           Chattanooga, TN 37422                                                                            Not listed. Explain


 4.5       Cintas Corporation #0461
           631 Valley Ave NW                                                                          Line     3.20
           Puyallup, WA 98371
                                                                                                            Not listed. Explain

 4.6       Department of Labor & Industri
           711 Vine St                                                                                Line     2.2
           Kelso, WA 98626-2650
                                                                                                            Not listed. Explain

 4.7       GB Collects
           1253 Haddonfield Berlin Rd                                                                 Line     3.2                                      8751
           Voorhees, NJ 08043-4847
                                                                                                            Not listed. Explain

 4.8       Internal Revenue Service
           ATtn: Shane A Dura                                                                         Line     2.1
           1201 Pacific Ave #550 MS W802
           Tacoma, WA 98402                                                                                 Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 24 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19               Ent. 12/03/19 14:12:20                         Pg. 32 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                  Case number (if known)         19-43334
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.9      Medtronic
          13015 Collection Center Dr.                                                            Line   3.88
          Chicago, IL 60693
                                                                                                       Not listed. Explain

 4.10     North Shore Agency
          270 Spagnoli Rd STe 110                                                                Line   3.46
          Melville, NY 11747
                                                                                                       Not listed. Explain

 4.11     Quest Diagnostics
          PO Box 7470709                                                                         Line   3.119
          Atlanta, GA 30374-0709
                                                                                                       Not listed. Explain

 4.12     Quest Diagnostics, Inc
          PO Box 5001                                                                            Line   3.119
          Collegeville, PA 19426-0901
                                                                                                       Not listed. Explain

 4.13     R. Alan Swanson
          Swanson Law Firm                                                                       Line   3.57
          914 7th Ave SE
          Olympia, WA 98501                                                                            Not listed. Explain


 4.14     Rainier Conenct
          POB 34540                                                                              Line   3.121
          Seattle, WA 98124-1540
                                                                                                       Not listed. Explain

 4.15     SPOK, Inc.
          3000 Technology Way Ste 400                                                            Line   3.130
          Plano, TX 75074
                                                                                                       Not listed. Explain

 4.16     TekCollect
          POB 1269                                                                               Line   3.29
          Columbus, OH 43216
                                                                                                       Not listed. Explain

 4.17     US Attorney
          Attn Bankruptcy Asst                                                                   Line   2.1
          700 Stewart St Rm 5220
          Seattle, WA 98101                                                                            Not listed. Explain


 4.18     US Attorney General
          US Dept of Justice                                                                     Line   2.1
          950 Pennsylvania Ave NW
          Washington, DC 20530                                                                         Not listed. Explain


 4.19     WA Atty General
          Bankruptcy & Collection Unit                                                           Line   2.4
          800 Fifth Ave #2000
          Seattle, WA 98104                                                                            Not listed. Explain


 4.20     WA Atty General
          Bankruptcy & Collection Unit                                                           Line   2.2
          800 Fifth Ave #2000
          Seattle, WA 98104                                                                            Not listed. Explain


 4.21     WA Atty General
          Bankruptcy & Collection Unit                                                           Line   2.3
          800 Fifth Ave #2000
          Seattle, WA 98104                                                                            Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 25 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19          Ent. 12/03/19 14:12:20                      Pg. 33 of 36
 Debtor       L. G. Steck Memorial Clinic, P.S.                                                  Case number (if known)            19-43334
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                 related creditor (if any) listed?                 account number, if
                                                                                                                                                   any
 4.22      WA Dept of Revenue
           POB 111180                                                                            Line      2.3
           Tacoma, WA 98411
                                                                                                       Not listed. Explain

 4.23      WA Empl Security Dept
           UI Tax Admin                                                                          Line      2.4
           POB 9046
           Olympia, WA 98507                                                                           Not listed. Explain


 4.24      William Hillier
           Hillier Scheibmeir & Kelley PS                                                        Line      3.75
           299 NW Center St
           Chehalis, WA 98532                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                    737,557.38
 5b. Total claims from Part 2                                                                        5b.    +     $                  4,738,580.41

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    5,476,137.79




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 26 of 26
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67         Filed 12/03/19          Ent. 12/03/19 14:12:20                          Pg. 34 of 36
 Fill in this information to identify the case:

 Debtor name         L. G. Steck Memorial Clinic, P.S.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)         19-43334
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal              Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Master Services
              lease is for and the nature of              Agreement. Executed
              the debtor's interest                       on or about 9/24/13.
                                                          One year term which
                                                          renews automatically if
                                                          not terminated.
                  State the term remaining
                                                                                     ATHENAHEALTH, INC.
              List the contract number of any                                        311 Arsenal Steet
                    government contract                                              Watertown, MA 02472


 2.2.         State what the contract or                  Savin Copiers
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                48 months
                                                                                     Heritage Financial Services
              List the contract number of any                                        POB 5611
                    government contract                                              Lacey, WA 98509


 2.3.         State what the contract or                  Mailing Machine
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Mail Finance
              List the contract number of any                                        478 Wheelers Farms Rd
                    government contract                                              Milford, CT 06461


 2.4.         State what the contract or                  Lease for offices as
              lease is for and the nature of              1299 Bishop Rd.
              the debtor's interest

                  State the term remaining
                                                                                     Medical Building Partnership
              List the contract number of any                                        1299 Bishop Rd
                    government contract                                              Chehalis, WA 98532



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67       Filed 12/03/19       Ent. 12/03/19 14:12:20                   Pg. 35 of 36
 Debtor 1 L. G. Steck Memorial Clinic, P.S.                                                      Case number (if known)   19-43334
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             Case 19-43334-MJH                          Doc 67             Filed 12/03/19    Ent. 12/03/19 14:12:20             Pg. 36 of 36
